Case: 15-20595      Document: 00513822784         Page: 1    Date Filed: 01/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 15-20595
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 5, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

WILLIAM GUTIERREZ, also known as Jose Ubence Gutierrez, also known as
Jose Gutierrez, also known as Jose Ubence-Gutierrez, also known as Enrique
Medina, also known as William Guiterrez, also known as Jose U. Gutierrez,
also known as Alexes Gutierrez, also known as William Venturta-Gutierrez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-504-1


Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent William Gutierrez
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Gutierrez has not filed a response. We have reviewed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20595    Document: 00513822784    Page: 2   Date Filed: 01/05/2017


                                No. 15-20595

counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2